The chief justice gave it in charge to the jury, that in cases of double insurance, the insured had the option of applying to which set of underwriters they thought proper, on a loss happening. If as here, there was an open policy, and also a valued policy, and the prime cost of the merchandize with the attendant charges in the outset, were less than the valuation, they would naturally be led to go on the policy, wherein the valuation was higher; but if the valuation was less than the prime cost, it would be most eligible for them to proceed first on the open policy. But an insurance being a contract merely of indemnity, one satisfaction only can be had.
*Mr. Yard has elected his first remedy on the open |-# ,- policy, subscribed by the insurance company; and in *- 9 pursuance thereof, has abandoned to them so much of the property as they had insured. He has received of them $ 11,760, the full amount of their subscription, deducting 2 per cent, according to the stipulation in the policy. This, according to the calculation which has been produced, vests in the Pennsylvania Insurance Company a right to 87,019 lbs. of the coffee insured; and if the decision of the French Court of Prizes was annulled, they would have been intitled thereto, though it might exceed in value the sum they had paid, and the private underwriters could not have intermeddled therewith. So it would have been if the vessel had been wrecked, but the’ coffee had been saved. The act of payment itself by the company, independent of the cession, would vest an interest in the company in the coffee, thus paid for. The plaintiffs cede to the private underwriters the rest of the coffee, reciting the two policies. Yard, at the time when he intended to make another insurance, probably expected, that a larger quantity of coffee would be shipped to him, which rendered it prudent to cover it by a second insurance to the amount of 20,000 dollars, though only 13,500 dollars were subscribed. But he having received an indemnification for more than f of the commodity insured, had only an insurable interest in the remaining ‡, which is said to be 13,384 lbs., rated at 20 cents per lb. Under any other con*169struction of the second policy, the insured would obtain a double satisfaction for the same property, which opposes the whole law on the subject of insurance. Mr. Yard has ceded to the insurers on the second policy, in fact, but 13,384 lbs. of coffee, the proportional loss whereon at the rate of 20 cents per lb., he has received from the defendant. His assignees must be bound by his acts. It does not appear by the second policy, that he insured his- profits on the coffee.
Cited in 6 W. & S. 445 to show that the leading principles of the 19 G. 2, c. 37, which requires an interest for the foundation of a marine insurance, have been adopted in Pennsylvania by commercial usage.
Messrs. E. Tilghman and Rawle, pro quer.
Messes. Ingersoll and Lewis, pro def.
The arguments of the counsel in favour of the motion for a new trial, and in opposition thereto, were substantially the same as have been already detailed, and therefore are not enumerated. The court observed, that their minds had not been changed thereby; but Mr. Rawle suggesting, that he would obtain the sentiments of merchants, skilled in the subject of insurance on this novel point, the court continued the motion under advisement, until such opinions could be procured on the commercial usage of the city.
Afterwards the opinions of Samuel W. Fisher, President of the Philadelphia Insurance Company, Thomas Fitzsimons, President of the Delaware Insurance Company, and of Isaac Wharton were produced, which ascertained the mercantile usage to * 170l *^e as d°wn ky the chief justice in his charge to the ' * jury, and to be grounded on the same principles. Whereupon, the motion for the new trial, was denied unanimously.